Motion Denied and Order filed July 28, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00176-CR
                              NO. 14-16-00177-CR
                              NO. 14-16-00178-CR
                                   ____________

                  JASSSAN RASHAAD HUGHES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
            Trial Court Cause Nos. 1413584, 1392119, and 1413583

                                     ORDER
      On December 18, 2015, appellant entered a plea of guilty in each of these
three case without an agreed recommendation as to sentencing. Following a
presentence investigation hearing, the trial court sentenced appellant on February
19, 2016. Appellant filed a motion to abate these appeals because each of the clerk’s
records contains two certifications of appellant’s right to appeal: one signed
December 18, 2015, that states he waived the right to appeal; and one signed
February 19, 2016, that states he has the right to appeal.

      Although negotiated waivers of the right to appeal are valid, non-negotiated
waivers of the right to appeal are valid only if the defendant waived the right of
appeal, knowing with certainty the punishment that would be assessed. See
Washington v. State, 363 S.W.3d 589, 589–90 (Tex. Crim. App. 2012); Monreal v.
State, 99 S.W.3d 615 (Tex. Crim. App. 2003). The record in this case does not appear
to reflect that appellant waived his right to appeal knowing with certainty the
punishment that would be assessed. See Ex parte Delaney, 207 S.W.3d 794, 799
(Tex. Crim. App. 2006); Blanco v. State, 18 S.W.3d 218, 219 (Tex. Crim. App.
2000). Therefore, the trial court’s February 19, 2016, certifications correctly indicate
appellant has the right to appeal.

      Accordingly, the motion to abate is DENIED. Appellant’s brief is due by
August 18, 2016.